Citation Nr: 1106264	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for pulmonary tuberculosis 
with segmental resection of the left upper lobe, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1965.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Cleveland, Ohio, VA 
Regional Office (RO).  

This case has previously come before the Board.  In July 2010, 
the matter was remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

The Board notes that in February 2007, the AOJ increased the 
evaluation for pulmonary tuberculosis with segmental resection of 
the left upper lobe to 60 percent.  Since the increase to 60 
percent did not constitute a full grant of the benefits sought, 
the increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in May 2010.  A transcript of the hearing has 
been associated with the claims file.

In correspondence received in January 2011, the issue of 
entitlement to special monthly compensation was raised.  
This issue is referred to the AOJ for the appropriate 
action.  


FINDING OF FACT

The competent evidence does not establish pulmonary tuberculosis 
with segmental resection of the left upper lobe is manifested by 
FEV-1 less than 40 percent of predicted value, or; the ratio of 
FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 60 
percent, to include a total disability rating based on individual 
unemployability (TDIU), for pulmonary tuberculosis with segmental 
resection of the left upper lobe, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6844 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The April 2006, 
May 2006, July 2008, and September 2008 letters told him to 
provide any relevant evidence in his possession.  See Pelegrini, 
18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In addition, the claimant's pertinent medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no objective 
evidence indicating that there has been a material change in the 
service-connected pulmonary tuberculosis with segmental resection 
of the left upper lobe disability since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The August 
2010 VA examination report is thorough and supported by the 
December 2006 and January 2008 VA examination reports, as well as 
VA treatment records.  The examinations and opinions in this case 
are adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not prejudicial 
to the claimant and the essential fairness of the adjudication 
process in this case was preserved.  As there is no indication 
that any failure on the part of VA to provide additional notice 
of assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that while the Veteran testified to having 
received Social Security Administration (SSA) disability benefits 
at age 59, before he qualified for age-related SSA benefits, 
Transcript at 5 (2010) in November, the AOJ entered a formal 
finding of unavailability in regard to the requested SSA records.  
The Board notes that the Veteran has not asserted that SSA 
disability was based on service-connected pulmonary tuberculosis 
with segmental resection of the left upper lobe.  Regardless, and 
although the SSA determination may be relevant to the issue of 
employability, VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including the SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In 
addition, there is an adequate VA opinion addressing the impact 
of service-connected pulmonary tuberculosis on employability.  
Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159 and no further attempt to obtain 
these records is required.  

The April 2006 and September 2008 letters also discussed the 
appropriate disability rating or effective date to be assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Separate ratings for distinct periods of time, based on 
the facts are for consideration.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The regulation governing pulmonary/respiratory impairment 
resulting from lung cancer provides that when there has been no 
recurrence or metastasis of the cancer, the remaining disability 
shall be rated on the residuals.  38 C.F.R. § 4.97, Diagnostic 
Code 6819.  Diagnostic Code 6844 provides that post-surgical 
residuals of lobectomy will be rated under the general rating 
formula for restrictive lung diseases.  

A 100 percent disability rating for findings that show FEV-1 less 
than 40 percent of predicted value, or; the ratio of FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy.

A 60 percent disability rating is assigned for FEV-1 of 40- to 
55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes substantial compliance with the July 
2010 remand.  VA treatment records have been associated with the 
claims file to the extent possible, a formal finding of 
unavailability for Social Security Administration (SSA) records 
was entered in November 2010, the Veteran was afforded an 
adequate VA examination, and the claim was readjudicated.  Thus, 
the Board is able to proceed to a determination.  

The Veteran asserts entitlement to a higher rating for service-
connected pulmonary tuberculosis with segmental resection of the 
left upper lobe.  Having considered the evidence, the Board finds 
a higher rating, to include a TDIU, is not warranted at any time 
during the relevant period.  The Board notes that the February 
2007 rating decision reflects that the 50 percent evaluation was 
assigned under Diagnostic Code 6723 pertaining to pulmonary 
tuberculosis, and increased to 60 percent based on the criteria 
in Diagnostic Code 6844 pertaining to post-surgical residuals of 
restrictive lung disease (lobectomy, pneumonectomy, etc), as 
noted in the July 2008 statement of the case.  Regardless, the 
Board has considered all potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by the 
Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a the next higher 100 
percent maximum evaluation under any applicable Diagnostic Code.  

Initially, the Board notes that the January 2010 VA examination 
report notes the date of inactivity of the Veteran's pulmonary 
tuberculosis is 1968.  Under Diagnostic Code 6723, the highest 
evaluation following the date of inactivity is 50 percent.  Thus, 
a rating in excess of the 60 percent evaluation assigned is not 
available in this case under Diagnostic Code 6723 at any time 
during the relevant period.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6723 (2010).  

In addition, Diagnostic Code 6844 provides that post-surgical 
residuals of lobectomy will be rated under the general rating 
formula for restrictive lung diseases.  A 100 percent disability 
rating is assigned for findings that show FEV-1 less than 40 
percent of predicted value, or; the ratio of FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy.  A 60 percent disability 
rating is assigned for FEV-1 of 40- to 55-percent predicted, or; 
FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

The Board notes that there is both positive and negative evidence 
in this case.  When faced with conflicting medical opinions, the 
Board must weigh the credibility and probative value of the each 
opinion, and in so doing, the Board may favor one medical opinion 
over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board 
must account for evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to the evidence, the 
Board also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

Private pulmonary function tests (PFT) in April 2006 showed an 
FEV-1 of 55 percent predicted, post bronchodilator; FEV-1/FVC of 
81 percent; and inability to perform diffusing capacity of carbon 
monoxide (DLCO) was noted.  The pulmonary function diagnoses were 
severe obstructive airways disease and moderately severe 
restriction - possible.  

The January 2008 VA examination report notes that private PFTS 
accomplished in March 2007 showed the following:   

FEV1/FVC: 89   FEV1: 1.94   FVC: 2.2
RV/TLC: 59   DLCO: 70   DLCO/VA: 117

The January 2008 VA examiner stated, in pertinent part, as 
follows:

The current respiratory impairment is most 
likely t[he] result of t[he] following: 
diastolic dysfunction, morbid obesity, air 
trapping and OSA.  The [Veteran] does not 
have COPD by PFT as his FEV1/FVC ratio is 
normal however has air trapping and a 
positive response to bronchodilator.  The TLC 
is also normal ruling out restriction.  The 
PFT findings are not explained by the 
[Veteran's] old inactive tuberculosis.  

The impression of chest x-ray examination in December 2006 was no 
cardiac enlargement, no active pulmonary pathology, and no 
masses.  

On VA examination in August 2010, the lungs were clear to 
auscultation, bilaterally, with no wheeze, rhonchi or rales, and 
a well-healed lobectomy scar was noted.  The impression of x-ray 
examination of the chest was no evidence of acute cardiopulmonary 
disease and no significant change was noted compared to studies 
in December 2006.  PFTs showed FEV-1 of 53percent predicted; FEV-
1/FVC of 70.5 percent post bronchodilator; and DLCO (SB) of 51-
percent predicted.  The competent evidence does not show, at any 
time during the relevant period, that pulmonary tuberculosis 
results in maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy.  Thus, the 100 percent 
rating under Diagnostic Code 6844 is not warranted.  

The August 2010 examiner noted that the FEV1/VC ratio was normal, 
that reduced flow rates were in proportion to reduced lung 
volumes, and that change in FEV1 post bronchodilator was noted to 
be within laboratory variability.  The examiner added that while 
DLCO was reduced, it normalized when corrected for alveolar 
volume.  

In addition, the August 2010 VA examiner stated that while March 
2007 PFTs showed reduced vital capacity, it was noted to be 
probably secondary to body habitus, adding that it was also more 
than likely to account for the reduced lung volumes, and more 
than likely secondary to his COPD from years of smoking.  The 
examiner specifically stated that the Veteran does not have 
active pulmonary tuberculosis, noting an acute exacerbation of 
congestive heart failure during the previous year, shortness of 
breath secondary to severe diastolic cardiomyopathy, congestive 
heart failure, renal insufficiency, morbid obesity, and COPD/air 
trapping.  

In regard to the Veteran's testimony as to a requirement for 
oxygen, Transcript at 3 (2010), the Board notes that the 
interpretation of a May 2006 private polysomnogram was severe 
obstructive sleep apnea with frequent severe desaturation with 
some cardiac dysrhythmias and the August 2010 VA examiner 
referenced the September 2008 record from the Veteran's private 
doctor noting oxygen use at night in association with sleep 
apnea.  In this case, the competent evidence does not establish 
that pulmonary tuberculosis with segmental resection of the left 
upper lobe results in maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
Thus, the maximum100 percent rating under Diagnostic Code 6844 is 
not warranted.  

In addition, the December 2006 VA examination report notes 
pulmonary tuberculosis, no active disease; COPD; obstructive 
sleep apnea; and morbid obesity, and while the examiner concluded 
that it would be pure speculation to determine which of these 
disease processes was responsible for the Veteran's current level 
of impairment, an opinion is not inadequate merely because the 
examiner states he or she cannot reach a conclusion without 
resort to speculation.  The Board notes that the examiner 
reviewed the clams file and the basis for the opinion is evident, 
and thus the opinion is not inadequate.  See Jones v. Shinseki, 
23 Vet App 382 (2010).  Regardless, and while the Veteran, in 
March 2006, asserted that he is unable to work due to service-
connected disability, the August 2010 VA examiner specifically 
stated that it is less than likely that the Veteran's inactive 
pulmonary tuberculosis and remote left upper lobectomy has any 
relationship to his current ability to obtain and maintain 
gainful employment, noting the severity and multiplicity of his 
comorbid conditions.  The Board notes that the 60 percent 
disability evaluation assigned contemplates impairment in earning 
capacity, including loss of time from exacerbations due to 
pulmonary tuberculosis and left upper lobectomy.  38 C.F.R. § 
4.1.

A determination as to the degrees of impairment due to service-
connected disability requires competent evidence.  The Veteran is 
competent to report his symptoms and functional impairment.  As a 
layman, however, his opinion alone is not sufficient upon which 
to base a determination as to the degree of impairment due to 
service-connected pulmonary tuberculosis with segmental resection 
of the left upper lobe.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence.   See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
August 2010 VA examination report and opinion in regard to the 
degree of impairment due to pulmonary tuberculosis with segmental 
resection of the left upper lobe.   A rationale for the opinion 
was provided based on objective findings, reliable principles, 
and sound reasoning, and the opinion is not inconsistent with the 
VA examination reports/opinions, dated in January 2008 and 
December 2006, and the opinion is supported by VA treatment 
records.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability rating based on individual unemployability 
(TDIU) claim is part of an increased rating claim when such claim 
is raised by the record.  The evidence in this case, to include a 
March 2006 statement, raises the issue of unemployability.

In that regard, VA law provides a total rating for compensation 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided 
further that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service-connected disabilities render 
the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).

It is established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b) (2010).

The Veteran's only service-connected disability is pulmonary 
tuberculosis with segmental resection of the left upper lobe, 
rated as 60 percent disabling.  Thus, he meets the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a).  

The August 2010 VA examiner specifically stated that it is less 
than likely that the Veteran's inactive pulmonary tuberculosis 
and remote left upper lobectomy has any relationship to his 
current ability to obtain and maintain gainful employment.  The 
Board notes that while the Veteran is competent to state that he 
is unemployable, the competent evidence does not establish that 
he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected pulmonary 
tuberculosis with segmental resection of the left upper lobe.  
Rather, the competent evidence establishes that unemployability 
is attributable to nonservice-connected disabilities and the 
August 2010 examiner noted the severity and multiplicity of the 
Veteran's comorbid conditions in that regard.  

The examiner noted that in a September 2008 VA Form 21-8940, the 
Veteran indicated that he was unable to work due to shortness of 
breath, weight conditions, a heart disorder, a pulmonary 
disorder, and arthritis, and that a March 2007 record attributes 
reduced vital capacity probably secondary to body habitus.  In 
addition, the examiner stated, in pertinent part, as follows:

His physician, Dr. [V], wrote only an 
unsupported statement to offer his opinion 
that it is more than likely that the 
claimants pneumonectomy secondary to TB in 
1968 is directly related to his current 
conditions which has made him unemployable 
and should be considered for full 
disability[].  

The Board notes that while a private medical opinion may not be 
discounted solely because the opining clinician did not describe 
review of the claims file, a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
private opinion fails to address the Veteran's numerous 
nonservice-connected disorders and no clinical findings were 
reported in support of the opinion.  Against this background is 
the opinion of the August 2010 VA examiner to the contrary, 
noting that the Veteran was gainfully employed after his 
lobectomy in 1968 and able to work until 1999, a finding 
consistent with the Veteran's testimony.  Transcript at 4 (2010).  

In addition, while the Veteran asserted, in March 2006, that he 
was totally dependent on his daughter due to service-connected 
disability, the Board notes that in addition to congestive heart 
failure, severe diastolic cardiomyopathy, renal insufficiency, 
morbid obesity, COPD and obstructive sleep apnea noted in the 
August 2010 VA examination report, a February 2010 VA treatment 
record notes active problems to include gout, calcaneal spur, 
chronic rhinitis, abdominal aneurysm, dental disorder, back 
strain, hyperlipidemia, edema, osteoarthritis, and iron 
deficiency, and an April 2010 VA record reflects treatment  for 
diabetes mellitus, type II.  The Veteran's only service-connected 
disability is inactive pulmonary tuberculosis.  In reaching this 
determination, the Board has accorded more probative value to the 
competent August 2010 VA medical opinion in that regard.  A 
rationale for the opinion was provided based on reliable 
principles, is not inconsistent with the December 2006 VA 
opinion, and is supported by VA treatment records.  The competent 
and probative evidence does not establish that the Veteran is 
unable to maintain gainful employment due to service-connected 
pulmonary tuberculosis with segmental resection of the left upper 
lobe.  

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the 
present case, the Board finds that the competent evidence does 
not establish, at any time, that the Veteran's service-connected 
pulmonary tuberculosis with segmental resection of the left upper 
lobe produces such an unusual or exceptional disability picture 
rendering impractical the use of the regular schedular standards.  
Rather, the August 2010 VA examiner stated that due to the 
severity and multiplicity of the Veteran's comorbid conditions, 
it is less than likely that his inactive pulmonary tuberculosis 
and remote left upper lobectomy are related to his current 
disability or has any relation to his current ability to obtain 
and maintain gainful employment.  

The Board notes that while the Veteran asserted in March 2006 
that he was totally dependent on his daughter due to service-
connected disability, in addition to the congestive heart 
failure, severe diastolic cardiomyopathy, renal insufficiency, 
morbid obesity, COPD and obstructive sleep apnea noted in the 
August 2010 VA examination report, a February 2010 VA treatment 
record notes active problems to include gout, calcaneal spur, 
chronic rhinitis, abdominal aneurysm, dental disorder, back 
strain, hyperlipidemia, edema, osteoarthritis, and iron 
deficiency, and an April 2010 VA record reflects treatment for 
diabetes mellitus, type II.  

In addition, the competent evidence does not establish that the 
Veteran has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule is 
insufficient for determining the appropriate disability rating 
for pulmonary tuberculosis with segmental resection of the left 
upper lobe in this case.  The August 2010 examination report 
notes that the Veteran was not hospitalized for pulmonary 
tuberculosis for 6 months or more, a September 2009 VA record 
reflects that the Veteran was hospitalized for 'fluid overload,' 
and a June 2009 VA record notes a requirement for cardiac rehab 
secondary to having had placement of stents, not pulmonary 
tuberculosis.  Accordingly, the Board determines that referral 
for an extraschedular rating is not warranted.

The preponderance of the evidence is against a rating in excess 
of 60 percent, to include a TDIU, for pulmonary tuberculosis with 
segmental resection of the left upper lobe.  Consequently, the 
benefits sought on appeal are denied.


ORDER

An evaluation in excess of 60 percent for pulmonary tuberculosis 
with segmental resection of the left upper lobe is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


